By the Court.
Such of the objections as apply to the service of a writ of dower, are applicable to cases where the defendant resides within the jurisdiction of the court But here he is out of that jurisdiction; the process cannot be served personally upon him. But he must have notice; therefore let a rule be entered, *that the said Thomas Hurst, do receive a declaration in this action, and plead therein within thirty days, after a service upon him, of a copy of this rule; or, that judgment for the demandant, be entered against him.
At September term, on motion of Kinsey for demandant, the following rule was entered. “ It appearing by affidavits, that a copy of the rule taken by the demandant, in this cause, at the last term, and also a copy of the declaration of the demandant, were duly served upon the defendant, Thomas Hurst, on the twenty-sixth day of July last: it is ordered, that the defendant plead sitting the present term, or that judgment be entered for the de*430mandant.” No plea having been filed, judgment, wad accordingly entered.